Application pursuant to subdivision 3 of section 520 of the Code of Criminal Procedure for permission to appeal to the Court of Appeals from an order of the County Court of Westchester County dismissing defendants’ appeal from an order made by a Justice of the Peace, which denied their motion to withdraw a plea of guilty to the crime of assault in the third degree and to proceed to trial. The application is denied by Presiding Justice Close. The order is not appealable. (People v. Olstein, 252 App. Div. 795; People v. Joyce, 4 N. Y. Cr. Rep. 341; 41 Hun 641; Code Crim. Pro. §§ 517, 520, 749, 750, 751.)